Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	Claims 1 - 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for authorizing a non-IP data delivery service. Each independent claim identifies the uniquely distinct features: 

Regarding claim 1, a method comprising:
receiving a request from a user equipment device (UE) to attach to an access network based on a generic non-internet protocol (IP) access point name (APN);
performing an initial service authorization of the UE for a non-IP data delivery (NIDD) service with the generic non-IP APN;
generating a specific non-IP APN by combining the generic non-IP APN with an APN originating identifying anchor (OIA), wherein the APN OIA identifies an organization associated with the NIDD service;
performing a secondary service authorization of the UE within the access network using the APN OIA; and
notifying an application server (AS) of the UE availability for the NIDD service using the generic non-IP APN.

Regarding claim 8, a network device, comprising: 
a network interface;
a memory configured to store instructions; and
a processor coupled to the network interface and the memory, wherein the processor is configured to execute the instructions stored in the memory to:
receive a request from a user equipment device (UE) to attach to an access network based on a generic non-internet protocol (IP) access point name (APN),
perform an initial service authorization of the UE for a non-IP data delivery (NIDD) service with the generic non-IP APN,
generate a specific non-IP APN by combining the generic non-IP APN with an APN originating identifying anchor (OIA), wherein the APN OIA identifies an organization associated with the NIDD service,
perform a secondary service authorization within the access network using the APN OIA, and
notify an application server (AS) of the UE availability for the NIDD service using the generic non-IP APN.

a non-transitory computer-readable medium comprising instructions, which, when executed by a processor, cause the processor to:
receive a request from a user equipment device (UE) to attach to an access network based on a generic non-internet protocol (IP) access point name (APN);
perform an initial service authorization of the UE for a non-IP data delivery (NIDD) service with the generic non-IP APN;
generate a specific non-IP APN by combining the generic non-IP APN with an APN originating identifying anchor (OIA), wherein the APN OIA identifies an organization associated with the NIDD service;
perform a secondary service authorization within the access network using the APN OIA; and
notify an application server (AS) of the UE availability for the NIDD service using the generic non-IP APN.

The closest prior art, RYU discloses conventional method for setting configuration of non-IP data delivery (NIDD), either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUVENA W LOO/
Examiner, Art Unit 2473  
                                                                                                                                                                                                      
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473